Citation Nr: 1626945	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  06-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION


The Veteran had active military service from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board previously remanded the Veteran's appeal in February 2015.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A February 2015 remand directed that the Veteran's treatment records from the VA medical facility at Sepulveda, California, from January 1977 to present, be obtained.  If such records could not be located, the AOJ was directed to issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The AOJ was also directed to notify the Veteran of the attempts made and why further attempts would be futile, and allowed him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

In December 2015, the VA Greater Los Angeles Healthcare System advised the AOJ that it had no records responsive to the request.  However, a formal finding as to the unavailability of these records was not issued, nor was the Veteran notified and allowed the opportunity to obtain them himself.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  As a result, there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). Upon remand, a formal determination as to the unavailability of the Veteran's VA treatment records from the Sepulveda VA medical center must be issued and associated with the record, and the Veteran notified pursuant to 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).  The Board notes that the March 2016 Supplemental Statement of the Case, included a discussion of the Sepulveda VA medical center records, however this discussion did not fulfill the requirements of 38 C.F.R. § 3.159(e).    

Additionally, while the evidence request correctly relayed the Veteran's last name, the response from the VA Greater Los Angeles Healthcare System misidentified the Veteran.  The subject line of the letter shows that the first letter of the Veteran's last name was incorrect, and the Veteran was referred to "TXXX" and opposed to his correct name of "LXXX".  Another search, ensuring that the correct last name is used is requested.        

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain outpatient treatment records from the Sepulveda VAMC from January 1977 to the present.  

2.  If any requested records are not available, issue a formal determination as to the unavailability of the Veteran's records from the Sepulveda VAMC from 1977 to present, and document in the record all attempts to obtain these records.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




